UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MIQUING BEN,
                                                          17cv08345 (DF)
                               Plaintiff,
                                                          ORDER
                -against-

 NANCY A. BERRYHILL,
 Acting Commissioner of Social Security,

                               Defendant.

DEBRA FREEMAN, United States Magistrate Judge:

        This matter being before this Court on consent of the parties pursuant to 28 U.S.C.

§ 636(c); and the Court having considered the submissions of both parties with respect to the

application of Plaintiff’s attorney, James M. Baker, Esq. (“Baker”), filed pursuant to 42 U.S.C.

§ 406(b), seeking approval to charge Plaintiff attorneys’ fees in the amount of $13,460.50 for

representing Plaintiff in this case (Dkt. 42); and Baker having already been paid fees amounting

to $1,732.33 for the same representation under the Equal Access to Justice Act, 28 U.S.C.

§ 2412(d); it is hereby ORDERED as follows:

       1.       The Court approves the request to charge Plaintiff a fee of $13,460.50 and

authorizes the Commissioner to pay Plaintiff’s attorney that sum out of retroactive benefits

owing to Plaintiff.

       2.      The Court directs Baker to refund to Plaintiff the $1,732.33 awarded to Plaintiff

under the Equal Access to Justice Act promptly upon receipt of the payment of $13,460.50.
        3.        The Clerk of Court is requested to close the motion filed at Dkt. 42 on the Docket

of this action.

Dated: New York, New York
       April 14, 2020

                                                       SO ORDERED


                                                       ______________________________
                                                       DEBRA FREEMAN
                                                       United States Magistrate Judge
Copies to:

All parties (via ECF)




                                                   2
